 Case 3:20-cv-00735-SMY Document 14 Filed 10/21/20 Page 1 of 5 Page ID #46




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

TRAVIS OLIVER, #458664,                             )
                                                    )
                        Plaintiff,                  )
        vs.                                         )       Case No. 20-CV-00735-SMY
                                                    )
JOHN DOE, Dental Supervisor,                        )
ST. CLAIR COUNTY JAIL,                              )
PRESTION HUMPHREY,                                  )
BUREAU OF PRISONS,                                  )
STATE OF ILLINOIS,                                  )
                                                    )
                        Defendants.                 )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Travis Oliver, who is currently incarcerated in the St. Clair County Jail, filed this

civil rights action for alleged deprivations of his constitutional rights. He asserts a denial of dental

care and seeks monetary damages. (Doc. 1). Based on Plaintiff’s allegations, it appears that his

is a federal pre-trial detainee. He asserts he is bringing this case pursuant to 42 U.S.C. § 1983

(state prisoner), 28 U.S.C. § 1331 (federal prisoner), and the Federal Tort Claims Act, 28 U.S.C.

§§ 1346, 2671-2680.

        This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                           The Complaint

        Plaintiff makes the following allegations in his Complaint (Doc. 1): Plaintiff started to
 Case 3:20-cv-00735-SMY Document 14 Filed 10/21/20 Page 2 of 5 Page ID #47




experience a toothache while incarcerated in the St. Clair County Jail on October 26, 2019. He

submitted several grievances, sick call slips, and requests to the staff and the marshals to have

them report it to the dentist. No one responded with the proper care that would alleviate his issue

completely. The dental supervisor examined his teeth but only provided antibiotics and pain

reliever without the proper follow up to a cosmetic dentist.

        Based on the allegations in the Complaint, the Court designates the following single claim

in this pro se action:

        Count 1:         Eighth and/or Fourteenth Amendment claim against Defendants for
                         the denial of adequate dental care.

Any other claim that is mentioned in the Complaint but not addressed in this Order should be

considered dismissed without prejudice as inadequately pled under the Twombly pleading

standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a

claim upon which relief can be granted if it does not plead “enough facts to state a claim that is

plausible on its face.”).

                                      Preliminary Dismissals

        Under 42 U.S.C. § 1983, the St. Clair County Jail, the State of Illinois, and the Federal

Bureau of Prisons are not persons subject to suit for money damages. See Thomas v. Illinois, 697

F.3d 612, 613 (7th Cir. 2012) (state and state agencies not subject to suit under Section 1983 for

money damages); Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (jail is not a suable

entity under Section 1983); Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388, 91

S.Ct. 1999, 29 L.Ed.2d 619 (1971) (Section 1983 does not apply to federal officials). Further,

although Bivens authorizes tort claims against federal officers, lawsuits against the federal agency

itself are not permitted. Correctional Services Corp. v. Malesko, 534 U.S. 61, 69–70, 122 S.Ct.

515, 151 L.Ed.2d 456 (2001); FDIC v. Meyer, 510 U.S. 471, 484–86, 114 S.Ct. 996, 127 L.Ed.2d

                                                 2
 Case 3:20-cv-00735-SMY Document 14 Filed 10/21/20 Page 3 of 5 Page ID #48




308 (1994). Accordingly, the St. Clair County Jail, the State of Illinois, and the Federal Bureau of

Prisons will be dismissed with prejudice.

        Additionally, Prestion Humphrey, Plaintiff’s federal public defender, is not considered a

state actor or a federal official for purposes of a § 1983 claim or Bivens. See Polk County v.

Dodson, 454 U .S. 312, 325 (1981) (holding that “a public defender does not act under color of

state law [for purposes of liability under § 1983] when performing a lawyer's traditional functions

as counsel to a defendant in a criminal proceeding”); Haley v. Walker, 751 F.2d 284, 285 (8th

Cir.1984) (“By analogy [to Polk County v. Dodson, 454 U.S. 312 (1981) ], an attorney appointed

by a federal court is not a federal officer for purposes of a Bivens-type action.”); Cox v. Hellerstein,

685 F.2d 1098, 1099 (9th Cir.1982) (a federal public defender may not be sued for malpractice in

a Bivens-type suit). Accordingly, Humphrey will also be dismissed with prejudice.

                                              Discussion

        The only remaining defendant is “John Doe” who is identified as the dental supervisor for

the St. Clair County Jail. Plaintiff alleges this individual examined his teeth but only provided

antibiotics and pain reliever without the proper follow up to a cosmetic dentist. This allegation is

insufficient to state a viable claim under the Eighth or Fourteenth Amendment. Rasho v. Elyea,

856 F.3d 469, 475 (7th Cir. 2017) (To state an Eighth Amendment claim, a prisoner must show

that (1) he suffered from an objectively serious medical condition, and (2) the defendant acted with

deliberate indifference to his medical needs.); McCann v. Ogle County, Illinois, 909 F.3d 881,

886 (7th Cir. 2018) (medical care claims for pretrial detainees are subject to an objective

unreasonableness inquiry which focuses on “the totality of facts and circumstances faced by the

individual alleged to have provided inadequate medical care and to gauge objectively—without

regard to any subjective belief held by the individual—whether the response was reasonable.”).



                                                   3
 Case 3:20-cv-00735-SMY Document 14 Filed 10/21/20 Page 4 of 5 Page ID #49




Accordingly, Count 1 will be dismissed for failure to state a claim upon which relief may be

granted.

                                           Disposition

       Defendants St. Clair County Jail, State of Illinois, Federal Bureau of Prisons, and Prestion

Humphrey are DISMISSED with prejudice and the Clerk of Court is DIRECTED to

TERMINATE them as defendants. Plaintiff’s Complaint is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. Plaintiff is GRANTED leave to file a

First Amended Complaint on or before NOVEMBER 20, 2020. The First Amended Complaint

is subject to review pursuant to 28 U.S.C. § 1915A.

       Should Plaintiff file a First Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 20-cv-00735-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. To facilitate Plaintiff’s compliance with this

Order, the Clerk of Court is DIRECTED to mail him a civil rights complaint form.

           An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court will not accept piecemeal amendments to the original

Complaint – the First Amended Complaint must stand on its own, without reference to any



                                                4
 Case 3:20-cv-00735-SMY Document 14 Filed 10/21/20 Page 5 of 5 Page ID #50




previous pleading, and Plaintiff must re-file any relevant exhibits he wishes the Court to consider.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the case will be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2). The dismissal will count as one of Plaintiff’s three allotted “strikes” under

28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 21, 2020

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge




                                                  5
